Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/22 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, line 19, after “monomers,”, before “silane”, delete “and” and insert "or".
(2) In claim 12, line 4, after “(meth)acrylate,”, before “6-hydroxyhexyl”, delete “and” and insert "or".
(3) In claim 12, line 17, after “vinyltrimethoxysilane,”, before “vinyltriethyoxysilane”, delete “and” and insert "or".
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Yuan Yuan Zhang on 05/17/22.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art over Iwaya et al. (US 2015/0367602) and Lee et al. (US 2014/0162044) for the following reasons:
Iwaya et al. teaches an adhesive film formed of an adhesive composition comprising a copolymer of a monomer mixture comprising a hydroxyl group- containing mono(meth)acrylate and a comonomer. Iwaya et al. further discloses 1 to 40 mass % of a hydroxyl group- containing mono(meth)acrylate and 60 to 98 mass % comonomer.
However, Iwaya et al. fails to disclose the adhesive film comprising nanoparticles and creep and storage modulus values as required in claim 1.
Lee et al. teaches an adhesive film formed of an adhesive composition comprising a copolymer of a monomer mixture comprising a hydroxyl group-containing (meth)acrylate and a comonomer, wherein the adhesive composition further includes nanoparticles having an average particle diameter of about 0.1 µm to about 0.5 µm. Lee et al. further teaches wherein the nanoparticles are present in an amount of 0.16 to 16 parts by weight relative to 100 parts by weight of the monomer mixture which overlaps that presently claimed.
However, Lee et al. fails to disclose the adhesive film having creep and storage modulus values as required in claim 1. In fact, as Applicant argues on page 9 of Remarks filed 02/23/22, Iwaya teaches away from having a storage modulus as claimed since Iwaya discloses a lower limit of the storage modulus at 23oC that is much greater than the presently claimed range. Further, this is especially significant in light of Applicant's comparative data set forth in the 1.132 Declaration filed 02/23/22 which establishes criticality of using the specific amount of nanoparticles. Specifically, Supplementary Examples 2-3 establish unexpected results as compared to Supplementary Examples 1 with respect to storage modulus at -20oC. 
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787